PCIJ_AB_46_FreeZonesUpperSavoyGex_FRA_CHE_1932-06-07_JUD_01_ME_03_FR.txt. 200

OPINION INDIVIDUELLE DISSIDENTE
DE M. EUGÈNE DREYFUS

J'ai le regret de ne pouvoir adhérer ni aux motifs ni au
dispositif de l'arrêt qui vient d’être rendu, et, s’il me fallait
résumer en quelques propositions les raisons de mon attitude,
je dirais qu’elle se fonde, d’abord, sur ce que les conditions
dans lesquelles l'arrêt final est intervenu permettent de penser
que le Statut de la Cour n’a pas été rigoureusement observé,
ensuite sur ce que la Cour n’a pas rempli la mission qui lui
avait été confiée par le compromis, et enfin sur ce qu’au lieu
de proclamer l’incompétence complète de la Cour, rendue iné-
vitable par suite de l'impossibilité où celle-ci s’est trouvée de
s'acquitter d’une partie importante de sa tâche, l’arrêt aboutit,
contrairement à l'intention des auteurs du compromis, à rendre
la situation de la France pire aujourd’hui qu'elle n'était en
‘I019, c’est-à-dire avant que n’etit été insérée dans le Traité
de Versailles la disposition de l’article 435, alinéa 2, dont la
portée est ainsi dénaturée.

I. — Si insolite qu’apparaisse le compromis à première vue,
son économie est pourtant très simple. Ce qui divisait la
France et la Suisse, c’étaient au même titre un litige de droit
et un dissentiment sur la meilleure maniére d’organiser le
régime économique et douanier le mieux approprié à la situa-
tion particulière de Genève et à celle des territoires qui l’avoi-
sinent et qui l’enserrent. Les Gouvernements des deux pays
avaient voulu soumettre à la Cour les deux problèmes en
même temps et sur le même plan, sans entendre donner la
prééminence à l’un plutôt qu'à l’autre: l’un se rapportait à
la première partie de l'alinéa 2 de l’article 435 et posait une
question de droit, celle de savoir si, en déclarant que les sti-
pulations organiques des zones ne correspondaient plus aux
circonstances actuelles, cette disposition du traité avec ses
annexes avait pu, entre la Suisse et la France, abroger
les stipulations anciennes ou avait eu au moins pour but de les
faire abroger; l’autre se référait à la deuxième partie de cet

108
20T OPINION DISSIDENTE DE M. EUGÈNE DREYFUS

article et avait pour objet de charger la Cour de régler, entre
la Suisse et la France, dans des conditions opportunes, le
régime que celles-ci n’avaient pu établir d’un commun accord.

Le compromis juxtaposait ces deux problémes et invitait la
Cour, si les Parties aprés communication de son délibéré sur
le problème juridique ne s’étaient pas accordées, à rendre un
seul et même arrêt, afin de résoudre en même temps la ques-
tion d'interprétation et de régler pour la durée qu’il lui appar-
tiendrait de déterminer, en tenant compte des circonstances
actuelles, l’ensemble des questions qu’impliquait l'exécution de
l'alinéa 2 de l’article 435 du Traité de Versailles.

Ainsi, le compromis affirmait la connexité des deux pro-
blèmes et recommandait que ce fussent les mêmes juges qui
statuassent, par un seul et même arrêt, sur l'interprétation de
l’article 435, alinéa 2, et sur son exécution. Or, en fait, il
n'en a pas été ainsi: sur douze juges qui avaient participé au
délibéré de 1920, relatif à l’interprétation du texte, quatre ont
fait défaut dans la deuxième phase de la procédure quand il
s’est agi, pour la Cour, de régler les questions que comporte
l’exécution de l’article 435, alinéa z, du traité, de telle sorte
que, le quorum qui est de neuf n'étant plus atteint, on a fait
appel, non pas même à un seul juge pour le compléter, mais
à quatre nouveaux juges qui, n'ayant pas connu de la pre-
mière phase de l'affaire, ont cependant pris part au seul et
même arrêt final, destiné à résoudre à la fois la question
plaidée et débattue en leur absence en 1929 et les questions
plaidées et débattues en leur présence en 1930 et en 1932.
Sans doute, ces nouveaux juges ont été invités à dire ce qu'ils
pensaient de la solution donnée à la question de 1929 par le
délibéré de leurs prédécesseurs ; et, ayant étudié la procédure
écrite et lu le compte rendu sténographique des plaidoiries,
trois sur quatre de ces nouveaux juges ont déclaré qu'ils
‘confirmaient ce délibéré. Mais qu'est-ce que confirmer un déli-
béré auquel on n’a pas pris part? Et cette manière de parti-
ciper à un arrêt, sans avoir assisté à toutes les audiences et
sans s'être associé à la discussion qui a déterminé l'opinion
de la majorité, est-elle vraiment conforme aux prescriptions
combinées des articles 13, 54 et 55 du Statut de la Cour dont

109
202 OPINION DISSIDENTE DE M. EUGÈNE DREYFUS

s

il appartient à celle-ci d’assurer le respect sans avoir égard
aux déclarations des Parties? Il a toujours paru nécessaire,
devant toutes les juridictions — c’est une règle d’ordre public
dont elles ne peuvent s’affranchir en aucune circonstance —
que, dans la limite du quorum légal ou réglementaire, les juges
appelés à rendre la décision finale eussent siégé depuis le
commencement de la procédure orale jusqu’au prononcé de cette
décision. Et c'est, au surplus, la Cour elle-même qui, après
avoir dérogé à cette règle en laissant s'engager les débats de
la deuxième phase du litige devant une Cour autrement
composée, en a ensuite marqué toute l’importance, quand elle a
décidé, par application du même article 13 de son Statut, que,
quoique six de ses membres n’eussent pas été réélus, ce serait
l’ancienne Cour, dont les pouvoirs expiraient le 31 décembre
1930, qui continuerait à connaître de l’affaire des zones fran-
ches jusqu’à intervention de l’arrét final prévu à l’article 2 du
compromis.

II. — Ceci dit, il va de soi que je persiste entièrement dans
les considérations qui m'ont conduit, au pied de l'ordonnance
du xg août 1929, à formuler une opinion dissidente sur la
question de l’abrogation des stipulations qui ont créé les zones
franches ; je continue à penser que l’article 435, alinéa 2, du
Traité de Versailles a abrogé les stipulations qui ont institué
la zone du Pays de Gex, et qu’il a eu pour but de faire
abroger celles qui sont relatives aux zones de la Haute-Savoie
et de Saint-Gingolph. Je persiste également dans les considé-
rations qui ont servi de base à l'opinion dissidente commune
exprimée à la suite de l'ordonnance du 6 décembre 1930 par
les six juges de la Cour qui siégeaient alors à douze et dont
le vote, égal en nombre à celui des autres juges, n’a été
rendu inopérant que par la voix “prépondérante du Président.
Rien ne permet de penser que l'organisation du régime éco-
nomique et douanier, confiée à la Cour par l’article 2 du com-
promis pendant la deuxième phase de la procédure, ait été,
dans l'esprit des Parties, conditionnée par la solution à donner
au préalable à la question de droit relative à l’abrogation des

IIo
203 OPINION DISSIDENTE DE M. EUGÈNE DREYFUS

dispositions anciennes. Dans le préambule du compromis et
dans les lettres du 30 octobre 1924, qui y sont annexées, on
voit que les Parties ont entendu, en réalité, conclure une
convention d’arbitrage : le mot y est textuellement prononcé.
Dans cette dernière phase, la Cour était donc investie des
fonctions d’arbitre; elle était appelée par les Parties elles-
mêmes à statuer sur le terrain de la pure opportunité, et elle
avait toute liberté pour organiser le régime des territoires
comme elle l'aurait entendu, en supprimant au besoin les zones,
si leur maintien ne lui avait plus paru correspondre aux cir-
constances actuelles.

III. — En chargeant la Cour, dans l’article 2 du compro-
mis, d’une mission qui avait pour objet le règlement, pour
une durée à déterminer et en tenant compte des circonstances
actuelles, de l’ensemble des questions soulevées par l'exécution
de l’article 435, alinéa 2, du Traité de Versailles, les auteurs de
ce compromis ont d’ailleurs clairement montré qu'ils excluaient
de cette mission strictement délimitée toutes autres questions,
notamment les questions de droit qui comportent, par essence,
un caractère définitif et qui ne dépendent pas des circonstances
actuelles. Aussi est-il difficile de comprendre comment la Cour, avec
une juridiction si étroitement restreinte par la volonté même
des Parties, a pu se décider à examiner, sinon à résoudre, dans
le dispositif de son arrêt, certaines questions de droit pur,
notamment celle de l’abrogation des stipulations de 1815 et
1816 par l'effet des Traités des 8 juin 1851 et 14 juin 1881.
De pareilles questions ne sont pas de celles _qu’implique
l'exécution de l'article 435, alinéa 2, qui n’a trait qu'à l'effet
du changement des circonstances et à l’organisation d’un
régime sur le terrain de l'opportunité On peut même se
demander si la décision relative à l'emplacement du cordon
douanier trouve sa base juridique, quoi qu’en ait dit la Cour,
dans l’article 2 du compromis, dont les termes ne sont pas
susceptibles d’une interprétation extensive.

Un seul problème qui tient à la fois du caractère juridique
et de l'opportunité devait cependant, dans cette deuxième
phase de la procédure, être résolu: c’est celui qui concerne

III
204 OPINION DISSIDENTE DE M. EUGENE DREYFUS

la caducité des: stipulations anciennes par l'effet du change-
ment des circonstances. Cette question vise au premier chef
l'exécution de larticle 435, alinéa 2, dans sa partie qui
déclare que ces stipulations ne correspondent plus aux cir-
constances actuelles: elle devait étre décidée en tenant compte
de ces circonstances, et c’est a juste titre que la Cour en a
retenu l'examen, sans qu’elle ait cru d’ailleurs devoir la tran-
cher par voie de dispositif.

Dans son ordonnance du Ig août 1929 (p. 16), la Cour
avait déjà déclaré que les faits antérieurs au Traité de Ver-
sailles et notamment l'établissement des douanes fédérales en
1849 offraient, dans la cause, une pertinence certaine, en ce
sens qu'ils avaient déterminé les Puissances signataires du
Traité de Versailles à affirmer solennellement, dans l’article 435,
alinéa 2, que les stipulations relatives aux zones franches
ne correspondent plus aux circonstances actuelles. Cette
pertinence étant ainsi proclamée, il semblait — puisqu'il
s'agissait maintenant, non plus d'apprécier l'effet abrogatif de
l'article 435, alinéa 2, mais d'assurer l'exécution de ce texte
— qu'elle dit logiquement produire l'effet qu'il envisage,
c'est-à-dire conduire à décider que les stipulations étaient
devenues caduques par l'effet du changement des circonstances.

Par une contradiction que je ne me charge pas d’expliquer, .
la Cour en a décidé autrement ; elle s’est refusée à donner le
moindre effet pratique à cette pertinence qu’elle avait pour-
tant déclarée certaine. Il lui a paru, en fait, que le change-
ment survenu dans les circonstances n’était plus pertinent,
puisqu'il n’était pas tel que la raison d’être des zones insti-
tuées il y a plus de cent quinze ans eût disparu, ni que le
jeu de celles-ci en eût été entravé ou dénaturé.

Quand les zones ont été créées, le motif invoqué au cours

des négociations a été — cela n’est pas sérieusement contesté,
et on en trouverait au besoin la preuve dans l’article 4 du
Traité de Turin du 16 mars 1816 — la nécessité d’assurer le

ravitaillement de Genève enclavée et mise, par ailleurs, dans
l'impossibilité de se ravitailler en Suisse à cause des douanes
cantonales. Aujourd’hui, la situation est entièrement trans- -
formée. Au cours des négociations de 1931, M. Stucki, chef
de la délégation suisse, a textuellement déclaré ce qui suit :

II2
205 OPINION DISSIDENTE DE M. EUGÈNE DREYFUS

« Il est incontestable que les zoniens ont un intérêt pri-
mordial, celui de pouvoir vendre leurs produits à Genève, et
que cet intérêt est d'autant plus grand aujourd'hui que la
situation d’avant-guerre s’est profondément modifiée : en raison
de la surproduction agricole, non seulement Genève peut se
passer des produits des zones, mais notre intérêt serait de
protéger notre industrie nationale contre la concurrence des
zones. » :

Et plus loin:

« La question du ravitaillement n’a plus guère de portée
pratique pour le moment: la Suisse peut se charger du ravi-
taillement de Genève. »

Ainsi, de Vaveu même du Gouvernement suisse, la circon-
stance primordiale qui avait motivé en 1815 et en 1816 le
reculement de la ligne douaniére francaise ou sarde n’existe
plus, les choses sont renversées, car Genéve n’a plus besoin
des produits des zones pour se ravitailler. La cause essentielle
de. V’institution des zones franches ayant disparu, ne doit-on
pas en conclure que les stipulations qui les ont créées en ont
été atteintes dans leur substance ? .

Ce ravitaillement de Genève est devenu possible grâce à
la suppression des douanes cantonales en 1849. Celle-ci a, d’ail-
leurs, entraîné un autre changement : originairement, c’est aux
seuls produits de Genève que le marché des zones avait été
librement ouvert ; désormais, ce sont les produits de toute la
Suisse et méme ceux des autres pays qui, traversant le
territoire suisse en transit, vont pouvoir sans entraves pénétrer
dans les zones. Ce n’est pas la situation qui avait été invoquée
en 1815 et qui avait motivé le reculement de la ligne doua-
niére uniquement en faveur de Genéve.

Quant à Vinstitution de la douane fédérale à la même
époque, elle a, à d’autres égards, également renversé la situa-
tion: les zones se sont vues désormais enfermées entre deux
murailles douanières ; elles n’ont plus rencontré sur lé marché
de Genève le libre débouché qu’elles y avaient, depuis trente-
cinq ans, pour leurs produits naturels ou fabriqués, et, par
ailleurs, l'écoulement de ces produits s’est trouvé entravé
par la nécessité de traverser le cordon douanier français placé à
l'intérieur du pays. La suppression de la liberté commerciale
entre les zones et Genéve a donc constitué un changement

II3
206 OPINION DISSIDENTE DE M. EUGÈNE DREYFUS

radical dans la situation de 1813-1816, celle que les traités
ont certainement envisagée quand ils ont prescrit, entre les
régions voisines et en face de la Suisse librement ouverte aux
produits des zones, la constitution d’une unité économique
réalisée par le recul du cordon douanier français et l'entrée
libre des produits des zones dans le canton de Genève.

Enfin, on n’a jamais contesté que la création des zones
eût eu pour but de désenclaver le territoire de Genève. Peut-
on encore raisonnablement parler d’enclavement à notre
époque où les voies de communication, routes et chemins de
fer, et où les moyens de transport ont atteint un développe-
ment et une perfection que rien ne permettait de prévoir
il y a cent quinze ans?

Toutes ces considérations s'appliquent aux trois zones en
dehors même d’une situation toute spéciale qui a existé pour
celle de Saint-Gingolph, et qui elle aussi a disparu. Les raisons
qui ont motivé leur création au commencement du siècle
dernier ont donc totalement cessé d’exister. Et pourtant, ce
vestige d’un autre Age va subsister sans utilité appréciable
pour Genève et pour la Suisse, susceptible, au contraire,
d’engendrer les plus graves inconvénients pour les populations
des territoires voisins.

IV. — Après avoir conféré à la Cour le pouvoir de régler,
pour une durée à déterminer et en tenant compte des circon-
stances actuelles, l’ensemble des questions qu’implique lexécu-
tion de Varticle 435, alinéa 2, du Traité de Versailles, c’est-a-
dire après l’avoir chargée en somme d’élaborer, puisque les
Parties elles-mêmes n'avaient pu le faire, un régime écono-
mique et douanier bien adapté à la situation actuelle de
Genève et des zones, l’article 2 du compromis, dans son
alinéa 2, a détaché une de ces questions pour lui faire un sort
particulier. Il s’agit de l'importation de marchandises en fran-
chise ou à droits réduits à travers la ligne des douanes fédé-
rales où à travers la ligne des douanes françaises : cette impor-
tation, dit le compromis, ne pourra être réglée qu'avec l’assen-
timent des deux Parties.

Cette disposition a été, on peut bien le dire, la pierre
d’achoppement devant laquelle a échoué finalement l'œuvre
que la Cour avait entreprise pour se conformer au compromis.

II4
207 OPINION DISSIDENTE DE M. EUGÈNE DREYFUS

Et pourtant elle s'explique: elle n’avait d’autre but -que
d'assurer, dans les deux pays, le respect des prérogatives du
Parlement, à qui il appartient de dire le dernier mot en matière
de tarifs douaniers. :

Mais la Cour a, dans ce texte, vu, pour la Partie mécontente
de l'arrêt éventuel, un moyen d’en paralyser l'exécution, et
elle a pensé qu’un tel résultat serait à la fois intolérable pour
son prestige et contraire au caractère obligatoire de ses arrêts,
tel qu’il est énoncé à l’article 59 de son Statut. Après avoir
décidé, en principe, que les zones seraient maintenues, elle a
invité en 1930 les Parties à se mettre d'accord sur les impor-
tations en franchise ou à droits réduits à travers la ligne des
douanes fédérales, et cet accord, préalable à l'arrêt, n'étant
pas intervenu, elle s’est décidée à ne formuler en la matière
qu'une prévision: elle a prévu que la Suisse devrait. accorder
aux habitants des zones pour leurs produits des importations
en franchise ou à droits réduits à travers la ligne des douanes
fédérales, mais elle s’est déclarée impuissante à préciser l’éten-
due et les modalités de ces franchises et elle a laissé aux
Parties, malgré l’échec des négociations précédentes, le soin
d'organiser, comme elles l’entendraient, un régime douanier.
La Cour a ainsi refusé d'accomplir la partie la plus importante
de sa mission.

Le résultat .est d’autant plus fâcheux qu’on pouvait peut-
être l’éviter. Il semble que l'arrêt, après avoir fixé soit immé-
diatement, soit plutôt sur le vu des résultats d’une expertise,
l'étendue et les modalités des franchises, aurait pu, pour se
conformer à l'alinéa 2 de l’article 2 du compromis, réserver
l'assentiment des deux Parties, mais en statuant définitive-
ment et dès maintenant sur la situation qui résulterait pour
l’une et l’autre au cas où l’assentiment serait refusé, soit par
la Partie en faveur de laquelle les franchises seraient établies,
soit par la Partie à laquelle la concession des franchises serait
imposée. En d’autres termes, la Cour, après avoir rempli in-
tégralement sa mission, aurait décidé que, si la Suisse n’ac-
-cordait pas les franchises dans les termes mêmes où l'arrêt
les aurait libellées, le cordon douanier serait maintenu à la
frontière politique, et que si, au contraire, la France ne les
acceptait pas, elle devrait ramener son cordon douanier en

II5
2c8 OPINION DISSIDENTE DE M. EUGENE DREYFUS

arriére sans pouvoir réclamer, sous forme de franchises ou
d’importations à droits réduits, aucune compensation du chef
de l'arrêt. |

Ce système, qui s'inspire en quelque manière de la théorie
de l’astreinte comminatoire, imaginée par la jurisprudence
française, n’a pas prévalu, et la Cour s’est refusée à élaborer
un régime de franchises totales ou partielles. En constatant
qu'elle était incapable de régler cette matière que les Parties
considèrent comme essentielle, il semble que la Cour aurait
dû, par voie de conséquence, se déclarer incompétente pour
décider sur les autres parties du litige, le compromis qui la
saisie formant un tout indivisible et l’obligeant, suivant une
règle maintes fois proclamée par elle, à statuer sur la totalité
du différend ou à ne statuer sur rien.

V. — La Cour a cependant retenu la connaissance des
autres questions qui lui avaient été soumises ou qu'elle a
envisagées, et, pour ce faire, elle a considéré que la France
ne saurait s’en plaindre puisque c’est le compromis lui-même
qui, en subordonnant la réglementation des franchises à
l’assentiment des deux Parties, l’a empêchée de décider sur
cette matière. Le raisonnement ne m'a pas satisfait, car il
rejette sur l’une des Parties la responsabilité entière du fait
d’avoir inséré au compromis une disposition inexécutable qui,
au surplus, aux termes .mémes de l'arrêt, est « en dehors du
domaine d’une cour de justice », et il fait supporter à la
France seule les conséquences dommageables qui en dérivent.
Ce n’est pas uniquement la France qui a inséré au compromis
la disposition de l'alinéa 2 de l’article 2; la Suisse en a la
responsabilité au même titre. Il y a eu faute commune, et
la sanction devait être la même à l'égard des deux Gouverne-
ments: il appartenait à la Cour de se déclarer totalement
incompétente, et de les renvoyer dos à dos en leur laissant
la faculté de lui soumettre, s'ils le jugeaient. à propos, un
nouveau compromis dont toutes les dispositions seraient, cette
fois, susceptibles d’exécution.

II6
209 OPINION DISSIDENTE DE M. EUGENE DREYFUS

Tl est vrai que le Gouvernement suisse s’était, au cours
des débats, déclaré prêt à ratifier d’avance les dispositions
que pourrait adopter la Cour, en matiére de franchises ou
d’importations à droits réduits, et on en a conclu que, dans
la mesure de ses possibilités, il aurait fourni a la Cour le
moyen d’accomplir sa mission, tandis que le Gouvernement
français n’avait qu’à s’en prendre à lui-même de n’avoir pas
donné d’avance son assentiment à une réglementation de ce
genre. Sans doute, l'arrêté fédéral portant approbation du
compromis d'arbitrage conclu le 30 octobre 1924 a-t-il investi
‘le Conseil fédéral des pouvoirs nécessaires pour régler, le
cas échéant, les questions prévues à l’article 2, alinéa 2, du
compromis. Mais pareils pouvoirs n'ont pas été conférés
au Gouvernement français ; la Suisse ne l’a jamais exigé et, en
signant l'alinéa 2 de l’article 2 du compromis, elle consentait
au contraire à ce que le Parlement français restât, en confor-
mité du droit constitutionnel de la France, souverain maître
pour. régler éventuellement les importations en franchise ou
à droits réduits. La Suisse ne pouvait donc équitablement
tirer avantage d’une situation qu'elle avait librement acceptée
et obtenir par une voie détournée que le cordon douanier
fût ramené à l’intérieur sans être tenue elle-même de rendre
perméable aux produits des zones son propre cordon.

J'entends bien que le Gouvernement suisse s'est déclaré
prêt, sous la médiation de trois experts, à négocier avec le
Gouvernement français pour régler d’une façon mieux appro-
priée aux conditions économiques actuelles les modalités des
échanges entre les régions intéressées, et que la Cour lui a
donné acte de cette déclaration. Mais on peut se demander
si cette déclaration a pour la Suisse une valeur obligatoire.
Il ne s’agit plus ici de régler pratiquement les franchises
d'importation telles que déterminées par la Cour en exécution
de l’article 2, alinéa 2, du compromis: l'arrêt ne les a pas
élaborées et le compromis a désormais vécu. Toute procédure
judiciaire est close, et il s'agira, comme l'indique la déclara-
tion même de l'agent du Gouvernement suisse, de donner
à l'amiable une sanction pratique à l'engagement que la
Suisse aurait contracté par sa note du 5 mai I9IQ annexé

117
210 OPINION DISSIDENTE DE M. EUGENE DREYFUS

à l'article 435 du Traité de Versailles, engagement auquel
l'arrêt n’a reconnu aucune force obligatoire, celle-ci ne devant
éventuellement être attachée, selon la déclaration suisse, qu’au
règlement établi par les experts. Ce serait donc une conven-
tion nouvelle, extrajudiciaire, qui, n’intervenant qu'après la
solution du litige et le dessaisissement définitif de la Cour,
devrait, de toute nécessité, être soumise à l’Assemblée fédé-
rale et au referendum populaire si sa durée dépassait quinze
ans. Le peuple suisse pourrait encore une fois le rejeter, et
la France, ayant installé son cordon douanier sur l’empla-
cement prévu par les stipulations organiques des zones, ris-
querait de n’obtenir aucune des compensations auxquelles
la Suisse elle-même reconnaît qu’elle a droit. Le donné acte
a la Suisse de sa déclaration n’assure donc 4 la France aucune
garantie certaine.

VI. — C'est 1a que git la critique essentielle que comporte
la situation qui lui est faite par l’arrêt. En insérant dans le
Traité de Versailles la disposition de l’article 435, alinéa 2, les
Puissances signataires ont voulu, cela ne fait aucun doute,
provoquer au profit de la France la suppression des zones,
parce qu’à leurs yeux celles-ci ne correspondent plus aux cir-
constances actuelles ; le Gouvernement suisse, sans adhérer à
une mesure aussi radicale, mais sentant bien que le change-
ment des circonstances survenu antérieurement au Traité de
Versailles, et dont la Suisse était responsable pour une grande
partie par suite de l'établissement des douanes fédérales, lui
imposait cette attitude, s’est, par sa note du 5 mai 1919 et au
cours des longues conversations diplomatiques qui ont suivi,
mis à la disposition de la France pour assurer aux territoires
des zones un régime plus stable et plus libéral que celui qui
résultait de la Convention du 14 juin 188r, du Règlement du
20 octobre 1906 et de l'arrêté fédéral du 19 juin 1908.

II8
2II OPINION DISSIDENTE DE M. EUGÈNE DREYFUS

Les Parties se mettent d'accord et concluent, le 7 août 1921,
une convention qui règle les relations de commerce et de bon
voisinage entre les anciennes zones franches et les cantons
suisses limitrophes et qui supprime les zones. Malheureusement,
le peuple suisse rejette cette convention au referendum, et,
animés toujours du même esprit de conciliation, les deux Gou-
vernements soumettent leur litige à la Cour permanente de
Justice internationale, en lui demandant de les départager sur
une question de droit, mais aussi d’élaborer en leur lieu et
place le nouveau régime douanier qu’elles reconnaissent toutes
deux nécessaire et juste, mais qu’elles ont été incapables
d'établir elles-mêmes d’un commun accord.

La Cour ne remplit qu'une partie de sa mission, elle tranche
la question de droit, elle décide en outre que le cordon doua-
nier français sera ramené en arrière sur son ancien emplace-
ment ; mais elle se déclare, étant donné les termes du compro-
mis, dans l'impossibilité de fixer les franchises ou importations
à droits réduits à travers la ligne des douanes fédérales, et
elle n’assure pas à la France la contre-partie à laquelle elle
reconnaît pourtant que celle-ci a droit.

Sans doute, elle exprime l'avis que la Suisse doit accorder
des avantages économiques aux habitants des zones, et elle .
prévoit une importation en franchise ou à droits réduits à
travers la ligne des douanes fédérales. Mais quelle valeur
pratique cette prévision peut-elle avoir en. la matière? Un
arrêt n’est pas exécutoire quand il formule simplement un avis
dans ses motifs et une prévision dans son dispositif. Ce que
les Parties attendaient de la Cour et ce qu'il était juste et
équitable que la France obtint, c'était un système concret de
franchises, plus étendu, plus stable et plus libéral, tel que la
Suisse s'était déclarée disposée à le lui accorder. Il fait défaut
dans l'arrêt: celui-ci renvoie encore une fois les Parties à
négocier, comme si deux expériences, tentées en 1930 et en
1931, n'avaient pas suffi pour démontrer que sur ce terrain les
deux peuples voisins ne peuvent pas s’entendre. Dans dix-huit
mois, le cordon douanier sera reculé: les habitants des zones,
devant la muraille douaniére que le Gouvernement fédéral a
édifiée en 1849, au mépris sinon de leurs droits stricts, au
moins d’une situation de fait qui existait depuis trente-cing
ans, seront dans l'impossibilité d’écouler leurs produits, et,

119
212 OPINION DISSIDENTE DE M. EUGENE DREYFUS

gênés par la douane qui sera établie à l’intérieur du pays, ils
se verront acculés à la ruine. Si aucun accord n'intervient, on
peut redouter qu'aux deux frontières, au point de vue notam-
ment de la circulation, ne s’instaure un régime de tracasseries
réciproques qui nuise 4 la bonne harmonie et rende plus diffi-

ciles les relations et le trafic.

Sans doute, le droit strict aura été respecté, mais la Cour
avait-elle été chargée par les Parties d’assurer coûte que coûte
ce respect rigoureux du droit, sans avoir 4 se préoccuper de
l'opportunité ? C’est une convention d’arbitrage que la France
et la Suisse avaient conclue le 30 octobre 1924; c’est la notion
d’adaptation du régime aux circonstances actuelles qui domine
le compromis. Les Parties avaient demandé l'une et l’autre
à la Cour d'envoyer sur les lieux un ou trois de ses membres,
et ce n’était certainement pas pour l’éclairer sur une question
de droit, mais — le compromis l’a dit — pour qu'il fût pro-
cédé à des enquêtes sur le régime à installer et qu’on entendit
les intéressés. Enfin, l’article 38 de son Statut permettait à la
.Cour soit seule, soit à l’aide d'experts, de trancher toutes ces
questions ex æquo et bono, c'est-à-dire de jouer le rôle d’ar-
bitre pour se rallier à la solution la meilleure étant donné les
circonstances actuelles, fût-ce à la suppression des zones.

La Cour a compris son rôle autrement ; elle n’a résolu le
litige qu’en partie, en s'inspirant uniquement des règles du
summum jus, et elle a laissé les deux Gouvernements face à
face, sans leur imposer sur un point essentiel le règlement
qu'elle reconnaît pourtant nécessaire à la vie économique des
zones. C'est là un résultat qui contribuera difficilement à main-
tenir la concorde entre les Parties: il faut d’autant plus le
regretter qu'un arbitrage largement entendu aurait suffi à

l'éviter.

(Signé) EUGÈNE DREYFUS.

120
